DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present case claims Continuation priority to US serial number 16/722,146, issued as US Patent 10,787,876.
Present claims 1-17 are identical to the originally examined claims 1-17 in the parent case. Present claims 18-20 are identical to the originally filed claims (which were subsequently narrowed by the preliminary amendment filed 3/13/2020.
All present claims are only broader than the issued claims (as discussed in the Double Patenting rejections below) and are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). See MPEP § 706.07(b).

Information Disclosure Statement
	If applicable, the Office would like to respectfully note the duty to submit to the Office information which is material to patentability, as per MPEP §609, and the time limits for such a filing set forth under 37 CFR 1.97.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 252 & 254 in figure 9 are not used.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-18, 21, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,026,128 (Millis).
Independent claim 1: Millis discloses a latching assembly (title; figs 1-8) to couple a first mandrel (not a positive structural requirement of the "latching mechanism" itself. The latching mechanism connects "[t]he two pipe sections 88 and 90" - first full ¶ of col 4) to a second mandrel (ibid), the latching assembly comprising:
a plurality of wedge members disposed circumferentially ("tube flange retainer segments or jaws 72" - fig 4 that are wedged on each side of "end flanges 92 and 94" - fig 3), wherein each wedge member comprises:
a wedge body comprising a semi-annular shape (figs 3, 4 & 6);
an upper engagement lip extending from the wedge body (upper one of "gripping edge 76" that forms "groove 78" - figs 3 & 4, last full ¶ of col 3), the upper engagement lip defining an upper axial engagement surface (fig 3);
a lower engagement lip extending from the wedge body (lower one of "gripping edge 76" that forms "groove 78" - figs 3 & 4, last full ¶ of col 3), the lower engagement lip defining a lower axial engagement surface (fig 3), wherein the lower axial engagement surface is axially spaced apart from the upper axial engagement surface (fig 3); and
a guide pin extending axially from the wedge body ("bearing rods 70", fig 3); and
a guide plate ("generally flat front wall 42" - col 2:48-51) comprising a plurality of guide slots ("cam slots 58" - fig 1 & the first full ¶ of col 3), wherein each guide slot receives each guide pin of a respective wedge member (figs 1 & 3; col 3:39-42) wherein the guide plate is configured to rotate the plurality of guide slots to translate and rotate the plurality of wedge members ("the desired amount of radially inward directed force of the gripping segments against flanges 92 and 94 is provided by rotating the worm element 52 so as to cause the worm gear ring member 32 to rotate clockwise in the housing 10… and thus to urge the bearing rods 70 which support the gripping segments 72 radially inwardly and clockwise in the housing cam slots 64, and radially inwardly and anti-clockwise in the ring member cam slots 58" - col 4:38-47. Net rotational motion about the axis is achieved by the pair of cam slots, as taught in the above and indicated in fig 4. In other words, "rear housing section 12" of "housing 10" is stationary, and pin 70 moves along slot 64, which requires rotation of the wedge about an axis defined by the slot).

Dependent claims 2, 3, & 5-7: Millis further discloses
Claim 2: each wedge member further comprises an inner engagement surface disposed between the upper engagement lip and the lower engagement lip ("groove 78" - fig 6).

Claim 3: the plurality of wedge members form an annulus about the first mandrel and the second mandrel in the locked position (figs 3 & 4).

Claim 5: an actuating gear coupled to the guide plate ("peripheral worm gear teeth 34" on "cylindrical surface 46"- figs 1 & 3), wherein the actuating gear is configured to rotate the guide plate (col 4:38-47).

Claim 6: an actuator assembly in meshed engagement with the actuating gear (52, 54, 56, figs 1 & 3), wherein the actuator assembly rotates the actuating gear (col 4:38-47).

Claim 7: wherein the actuator assembly comprises: an actuator shaft in meshed engagement with the actuating gear ("worm shaft 54" - fig 1); and a worm gear coupled to the actuator shaft ("worm element 52" - last full ¶ of col 2).

	Independent claim 8 is the same as claim 1, and is similarly rejected as described for claim 1 above. Millis further discloses a housing ("housing 10") about the latching assembly of claim 1.

	Dependent claims 9 & 11-17: Millis further discloses
Claim 9: a receiver to direct the first mandrel toward the second mandrel ("axial sleeve portion 22" and/or "axial sleeve portion 48"; ¶ bridging cols 4 & 5) the receiver comprising: a receiver mandrel extending from the latch assembly (fig 3).

Claim 11: the receiver includes a support tab extending along the receiver mandrel ("pin member 98").

Claims 12-15, and 17 are the same as claims 2, 3, 5, 6, & 7, respectively, and are similarly rejected as described for those claims above and respectfully not repeated again here.

Claim 16: the housing comprises an actuator housing enclosing the actuator assembly (50, fig 3).

	Independent claim 18: Millis discloses a method to couple a first mandrel ("pipe section 88") to a second mandrel ("pipe section 90"), the method comprising:
	translating and rotating ("the desired amount of radially inward directed force of the gripping segments against flanges 92 and 94 is provided by rotating the worm element 52 so as to cause the worm gear ring member 32 to rotate clockwise in the housing 10… and thus to urge the bearing rods 70 which support the gripping segments 72 radially inwardly and clockwise in the housing cam slots 64, and radially inwardly and anti-clockwise in the ring member cam slots 58" - col 4:38-47. Net rotational motion about the axis is achieved by the pair of cam slots, as taught in the above and indicated in fig 4. In other words, "rear housing section 12" of "housing 10" is stationary, and pin 70 moves along slot 64, which requires rotation of the wedge about an axis defined by the slot) a plurality of semi-annular wedge members ("tube flange retainer segments or jaws 72" - fig 4 that are wedged on each side of "end flanges 92 and 94" - fig 3) to form an annulus (formed by "groove 78" shown in figs 3, 4, & 6); and
	coupling the first mandrel and the second mandrel within the annulus (fig 3).

	Dependent claims 19 & 20: Millis further discloses
Claim 19: receiving the first mandrel against the second mandrel with the plurality of semi-annular wedge members in a released configuration ("it may be desirable to employ the axial movement of the pipe section 88 … to force the pipe ends axially together before the gripping segments are brought radially inwardly into the final coupling position" - col 5:44-48).

Claim 20: rotating a guide plate ("generally flat front wall 42" of "worm gear ring member 32" - col 2:48-51) to translate and rotate the plurality of semi-annular wedge members ("the desired amount of radially inward directed force of the gripping segments against flanges 92 and 94 is provided by rotating the worm element 52 so as to cause the worm gear ring member 32 to rotate clockwise in the housing 10… and thus to urge the bearing rods 70 which support the gripping segments 72 radially inwardly and clockwise in the housing cam slots 64, and radially inwardly and anti-clockwise in the ring member cam slots 58" - col 4:38-47. Net rotational motion about the axis is achieved by the pair of cam slots, as taught in the above and indicated in fig 4. In other words, "rear housing section 12" of "housing 10" is stationary, and pin 70 moves along slot 64, which requires rotation of the wedge about an axis defined by the slot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,026,128 (Millis).
Claim 4: Millis discloses all the limitations of the parent claim, and further discloses an offset guide plate axially spaced apart from the guide plate ("a generally flat rear wall 44" - col 2:48-51), the offset guide plate comprising a plurality of offset guide slots ("cam slots 58" - fig 1 & the first full ¶ of col 3") that each receive the guide pin (fig 3). However Millis discloses a single guide pin that extends entirely through the wedge, and not two separate ones.
	However the examiner respectfully holds that replacing the single guide pin 70 with a two pins that each extend from their respective side (as opposed to extend through) would have been an obvious modification to one of ordinary skill in the art. This is a routine design choice with the same functional result and could also be viewed as taking a single integral part (70) and making it separable (MPEP §2144.04, subsection V(C)) and a duplication of parts (MPEP §2144.04, subsection VI(B)). This would also provide a redundant backup pin should the other one break.


Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,026,128 (Millis) in view of US 10,030,461 (Johansen).
Claim 9 is rejected under 102 in view of Millis as described above. However, for the purposes of dependent claim 10, a differing interpretation is presented here.
Millis discloses all the limitations of the parent claim. And while elements 22 and/or 48 can be viewed as "a receiver mandrel" as worded in claim 9 as described above, Millis also discloses a receiver portion formed by "circular axial opening 18 sufficient large to (fig 3 & col 2:25-28). But this does not include a mandrel extending from the latch assembly.
However Johansen discloses a receiver mandrel extending from a pipe latch assembly ("Entry of adapter 250 into pressure control assembly 200 is facilitate by tulip 201, a conically-shaped piece" - figs 6-10 & first full ¶ of col 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the guide tube taught by Johansen on the latching assembly taught by Millis. Using conical guides to direct the motion of elements is replete and well understood, from funnels to hoppers. Johansen teaches that it is known specifically in the art of high pressure tubular joints.

Claim 10: Johansen further discloses that the receiver includes a flared portion configured to align the first mandrel into the receiver mandrel ("Entry of adapter 250 into pressure control assembly 200 is facilitate by tulip 201, a conically-shaped piece" - figs 6-10 & first full ¶ of col 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,787,876. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
As discussed in the Priority section above, present claims 1-17 are identical to their respectively numbered originally examined claims in the parent application. Present claims 18-20 are identical to the originally filed claims of the same numbers in the parent application.
As a result, the only difference between present independent claims 1 & 8 are that the present case recites "a guide pin extending axially from the wedge body" and issued independent claims 1 & 8 recite "a guide pin rigidly connected to the wedge body". This difference is not held to be patentably distinct because the present claims are:
(A) only broader than the issued claims. Under the same logic that a narrow species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims 
 (B) the present claims imply such a "ridged connection to the wedge body" as the pin acts as the force transmission mechanism between the "guide plate" and "a respective wedge member" so as to "translate and rotate the plurality of wedge members".
Present dependent claims 2-7 & 9-17 are identical to their respective issued claims.

Present independent claim 18 is substantially broader than issued claim 18, which contains all the limitations of present claim 18.
Present claims 19 & 20 are identical to their respective issued claims.

Conclusion
This is a Continuation of Applicant's earlier Application No. 16/772,146. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676